Citation Nr: 1739482	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.  

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 1998.  The appellant was the Veteran's spouse at the time of the claim on appeal; they were legally divorced in September 2008.  The appellant claims apportionment on behalf of herself and the Veteran's daughter.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2017, this matter was remanded by another Veterans Law Judge (VLJ) for additional development; it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 remand directed that the AOJ obtain comprehensive reports of the Veteran's child support obligations and payments for the appellant's daughter from all courts of appropriate jurisdiction in South Carolina, North Carolina, or other appropriate sources, and to document all efforts and responses in this regard.  In addition, the AOJ was to notify both parties that authorization was needed to obtain records from the North Carolina Child Support Enforcement Agency and to ask them both for financial status reports.  Moreover, the appellant was to be specifically asked for information and documentary evidence of her daughter's post-high school education.  A review of the record shows that a subsequent May 2017 supplemental statement of the case (SSOC) sent to the appellant was not received because her address of record was incorrect.  The Board notes that this also means that the March 2017 post-remand development letter requesting information pursuant to the prior remand's orders was also sent to the wrong address, and has not been resent.  Thus, corrective action is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that correspondences in the record note a prior May 2016 SSOC and the May 2017 SSOC noted above were both resent to the Veteran and the appellant, respectively, at their corrected addresses, but there is no actual documentary evidence in the record of the resent SSOCs.  Furthermore, while the Veteran responded to the AOJ's March 2017 development letter, he did not provide a current financial status report.  As the matter is being remanded for corrective action anyway, a second request for a financial status report should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a second letter to her corrected address requesting identifying information and authorizations needed to obtain comprehensive reports of the Veteran's child support obligations and payments from ALL COURTS OF APPROPRIATE JURISDICTION in South Carolina or North Carolina, or from other appropriate sources (in addition to the North Carolina Child Support Enforcement Agency).  

2. The AOJ should then also request the Veteran provide any authorizations needed for the sources identified pursuant to the development ordered above, and proceed to obtain the aforementioned comprehensive reports of child support obligations and payments to verify the Veteran's allegation that he has since made all required payments.

3. Send the appellant a second letter to her corrected address notifying her that her authorizations is needed to obtain records from the North Carolina Child Support Enforcement Agency and, if received, attempt to obtain said records.  If necessary, the Veteran should be asked to provide an updated authorization.  

4. Send the appellant a second letter to her corrected address asking her for information and documentary evidence of her daughter's post-high school education. 
5. Send the Veteran AND appellant letters to their current, corrected addresses asking them to provide a current financial status report.

6. Associate with the record documentary evidence showing the May 2016 and May 2017 SSOCs were indeed resent to the Veteran's AND Appellant's corrected addresses, respectively.

7. The AOJ must document for the record ALL EFFORTS AND RESPONSES RECEIVED in carrying out the above remand orders.  If any records or evidence sought are unavailable, the AOJ MUST ISSUE A FORMAL FINDING documenting such fact for the record, the steps taken to secure such evidence, and the reason for their unavailability.

8. The AOJ should then allow the Veteran and appellant an appropriate amount of time to respond to the varied inquiries directed above before reviewing the record and readjudicating the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case to BOTH THE VETERAN AND APPELLANT at their current, corrected addresses, afford each an opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




